Citation Nr: 0928681	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-08 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for chronic schizophrenia, 
undifferentiated type (claimed as paranoid schizophrenia and 
manic depression).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1972 to 
December 1973. 

The matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2006 rating decision of 
the RO in Nashville, Tennessee, which declined to reopen the 
claim for service connection for chronic schizophrenia, 
undifferentiated type.  

However, in the August 2008 review of this decision, the 
Decision Review Officer (DRO) found that a VA examination 
performed in June 2008 in connection with this claim 
constituted new and material evidence.  Thus, the DRO 
reopened the claim and denied it on the merits.  Regardless 
of the RO's decision to reopen the hearing loss claim, the 
Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The appellant requested a personal hearing before the Board 
in Washington, D.C. in his June 2008 VA Form 9.  The Board 
sent him a letter in December 2008 notifying him that a 
hearing had been scheduled for February 10, 2009.  The 
appellant failed to appear for this hearing.  The Board will 
proceed with appellate review.  See 38 C.F.R. § 20.702(d) 
(2008) (failure to appear for a scheduled hearing will be 
processed as though the request for a hearing had been 
withdrawn).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Additional assistance in developing evidence pertinent to the 
appellant's petition to reopen a claim for service connection 
for schizophrenia must be provided.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  
	
Records in the possession of a federal agency that may have 
an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  It is the responsibility of VA to obtain 
relevant records from a Federal department or agency, 
including military records.  38 C.F.R. § 3.159(c)(2)(3).  If 
after continued efforts to obtain these records, VA 
concludes that it is reasonably certain they do not exist or 
further efforts to obtain them would be futile, VA must 
provide the appellant with oral or written notice of this 
fact, and make a record of any oral notice conveyed to the 
appellant.  38 C.F.R. § 3.159(e). 

In this case, the appellant's service personnel records have 
not been obtained or requested.  These records are 
potentially relevant to the appellant's claim, as his service 
treatment records, DD 214, and statements made by the 
appellant to a VA examiner in an October 1999 VA examination 
indicate that he was unable to adapt to military life, and 
that certain disciplinary actions may have been taken against 
him.  Indeed, the appellant's DD 214 indicates that he was 
given "[e]arly separation under an authorized program or 
circumstance."  Thus, these additional records might help 
establish that the appellant's schizophrenia began to 
manifest or was aggravated by his service.  Any service 
treatment records not yet associated with the file should 
also be obtained.  The Agency of Original Jurisdiction (AOJ) 
should make and document every effort to obtain these 
records.  

In an August 1981 statement, the appellant also identified 
treatment in March 1976 by a Dr. Estendor for his 
psychological condition, and gave the doctor's address.  This 
doctor sent the appellant to the Neuropsychiatric Institute 
in Skillman, New Jersey.  The AOJ should make and document 
every effort to obtain these records.  

A January 1977 VA treatment record indicates that the 
appellant was first hospitalized at the VA mental hospital in 
Lyons, New Jersey in May 1976.  The AOJ should make and 
document every effort to obtain records of this 
hospitalization.  

Further, in an April 1981 statement, the appellant gave the 
name and location of a doctor who treated him for a nervous 
condition before entering the service.  He identified this 
doctor as Dr. Bambara, and gave his address.  A November 1977 
VA treatment record indicates that the appellant was seen by 
Dr. Bambara (spelled Bambaras in the treatment record) at the 
Somerset County Mental Health Clinic.  In his October 2007 
NOD, the appellant again stated that he was seen by Dr. 
Bambara in Somerville, NJ when he was a teenager.  The AOJ 
should make and document every effort to obtain these 
records.  

In an October 1999 VA examination, the appellant stated that 
he had never been able to maintain employment for more than 
three months.  The AOJ should make and document every effort 
to obtain the appellant's Social Security Administration 
records to assess the appellant's work history and mental 
condition since leaving the service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the appellant's 
service personnel records and any 
remaining service treatment records that 
have not been associated with the file.  
All efforts to obtain these records should 
be fully documented.  If the AOJ is unable 
to obtain these records, it must notify 
the appellant of this fact.  

2.  The AOJ should make and document every 
effort to obtain the private treatment 
records identified by the appellant.  If 
the AOJ is unable to obtain these records, 
it must notify the appellant of this fact.

3.  The AOJ should make and document every 
effort to obtain the May 1976 
hospitalization at the VA hospital in 
Lyons, New Jersey.  If the AOJ is unable 
to obtain these records, it must notify 
the appellant of this fact.  

4.  The AOJ should make and document every 
effort to obtain the appellant's Social 
Security Administration records.  If the 
AOJ is unable to obtain these records, it 
must notify the appellant of this fact.  

5.  After the above development is 
completed, the AOJ should readjudicate the 
claim.  If the benefits sought are not 
granted, the appellant should be furnished 
a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




